            Case 1:21-cv-00054-LJL Document 9 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY WILLIAMS,

                                 Petitioner,
                                                                  21-CV-00054 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
J. NOETH,

                                 Respondent.

         Pursuant to the order issued April 15, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

SO ORDERED.

Dated:     April 15, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
